                          Case 18-10512-KBO              Doc 2615        Filed 06/09/21        Page 1 of 2




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


             In re:                                                      Chapter 11

             ZOHAR III, CORP., et al.,1                                  Case No. 18-10512 (KBO)

                                      Debtors.                           (Jointly Administered)

                                                                         Ref. Docket No. 2610



              ORDER SHORTENING NOTICE AND OBJECTION PERIODS WITH RESPECT TO
             THE DEBTORS’ MOTION, PURSUANT TO SECTION 105(a) OF THE BANKRUPTCY
                CODE AND BANKRUPTCY RULE 9019, FOR AN ORDER APPROVING AND
                        AUTHORIZING THE STIPULATION OF SETTLEMENT
                BY AND AMONG MARK G. DEGIACOMO, THE CHAPTER 7 TRUSTEE OF
                  NETVERSANT SOLUTIONS III, LLC, ZOHAR CDO 2003-1, LIMITED,
                       ZOHAR II 2005-1, LIMITED, AND ZOHAR III, LIMITED

                            Upon consideration of the motion (the “Motion to Shorten”) of the debtors and

         debtors-in-possession in the above-captioned cases (collectively, the “Debtors”),2 for entry of an

         order providing that the applicable notice period for the 9019 Motion be shortened pursuant to

         Rule 9006-1(e) of the Local Rules of Bankruptcy Practice and Procedure of the United States

         Bankruptcy Court for the District of Delaware; and the Court having determined that granting the

         relief requested in the Motion to Shorten is appropriate; and it appearing that due and adequate

         notice of the Motion to Shorten has been given under the circumstances, and that no other or

         further notice need be given; and after due deliberation and sufficient cause appearing therefor, it

         is hereby;




         1
             The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
         Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
         (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
         Square, c/o FTI Consulting, Inc., New York, NY 10036.
         2
               Capitalized terms not defined herein shall have the meanings given to them in the Motion to Shorten.
28200286.3
                       Case 18-10512-KBO          Doc 2615      Filed 06/09/21     Page 2 of 2




                         ORDERED, ADJUDGED, AND DECREED, that:

                 1.      The Motion to Shorten is GRANTED.

                 2.      The hearing to consider approval of the 9019 Motion will be held on June 22,

         2021 at 1:00 p.m. (ET).

                 3.      Objection or responses to the relief requested in the 9019 Motion shall be filed

         and served no later than 4:00 p.m. (ET) on June 17, 2021.

                 4.      This Court shall retain jurisdiction over any and all matters arising from or related

         to the interpretation and/or implementation of this Order.




             Dated: June 9th, 2021                              KAREN B. OWENS
             Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE
28200286.3
